Citation Nr: 0721234	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a right shoulder 
disability to include secondary to the service connected left 
shoulder disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
groin injury.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
involving the testicles.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.

6.  Entitlement to an increased rating for the residuals of a 
left shoulder injury to include degenerative changes, 
currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for intervertebral 
disc syndrome with disc bulge at L4-5, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from June 1974 to June 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In regard to the veteran's claim for service connection for a 
right shoulder disability, he initially claimed that his 
right shoulder disability resulted from an injury that 
occurred during military service.  He was denied service 
connection for a right shoulder disability on a direct basis 
in April 2000 and again in September 2001.  However, the 
veteran now claims that his right shoulder disability is 
secondary to his service connected left shoulder disability.  
Although he continues to refer to an inservice injury, the 
Board finds that his current claim based on secondary service 
connection should be reviewed on a de novo basis.  Thus the 
issue has been recharacterized on the title page to reflect 
appellant's arguments in the notice of disagreement and his 
substantive appeal.

The issues of service connection for right eye and right 
shoulder disabilities, as well as, increased ratings for the 
left shoulder and lumbar spine disabilities, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACTS

1.  Service connection for residuals of a groin injury was 
denied in a September 1995 rating decision.  It was held that 
that the inservice injuries to the groin area healed without 
chronic residuals.  The veteran was notified of this 
determination, and did not perfect a timely appeal to the 
decision.

2.  Evidence associated with the claims file since the 
September 1995 rating decision regarding residuals of a groin 
injury is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.

3.  Service connection for left testicle pain was denied in 
an October 1998 rating decision.  It was held that that the 
evidence failed to show a disability for which service 
connection could be established.  The veteran was notified of 
this determination, and did not perfect a timely appeal to 
the decision.

4.  Evidence associated with the claims file since the 
October 1998 rating decision regarding left testicle pain is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.

5.  Service connection for a separated left hip was denied in 
a September 2001 rating decision.  It was held that that 
there was no evidence of an inservice injury to the left hip 
and there was no evidence of a then current separated left 
hip. The veteran was notified of this determination, and did 
not perfect a timely appeal to the decision.

6.  Evidence associated with the claims file since the 
September 2001 rating decision regarding a left hip 
disability is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received to reopen the claim for service 
connection for residuals of a groin injury, is not new and 
material, and thus, the requirements to reopen the veteran's 
claim have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  Evidence received to reopen the claim for service 
connection for left testicular pain, is not new and material, 
and thus, the requirements to reopen the veteran's claim have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Evidence received to reopen the claim for service 
connection for a left hip disability, is not new and 
material, and thus, the requirements to reopen the veteran's 
claim have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in July 2002.  Moreover, because new and 
material evidence has not been received, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Also during the pendency of this appeal, Kent v. Nicholson, 
20 Vet. App. 1 (2006) was issued, which established new 
requirements regarding the Veterans Claims Assistance Act of 
2000 (VCAA) notice and claims that had been previously 
denied.  The Board finds that the VCAA notice issued in July 
2002 adequately explained the requirements for reopening a 
claim of service connection.  This letter instructed as to 
what would be needed for reopening the claims.  It did not 
fully instruct as to the bases of the prior denials.  That 
was accomplished by the original prior rating actions and by 
the rating action that denied reopening.  Use of the post-
decisional rating action is cured by subsequent review in the 
subsequent statement and supplemental statement of the case.  
Thus there is no prejudice in proceeding.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to these issues, and there has 
been no prejudicial failure of notice or assistance to the 
appellant.  

Criteria for reopening a claim

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

New and material evidence to reopen a claim for residuals of 
a groin injury

In September 1995, service connection was denied for 
residuals of a groin injury.  It was held that that the 
inservice injuries to the groin area healed without chronic 
residuals.  The veteran did not perfect a timely appeal to 
that determination, and it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The veteran applied to reopen this claim in May 2002.  In a 
December 2002 rating action, the RO denied the claim.  

Evidence of record at the time of the prior denial in 
September 1995 included the veteran's service medical and 
post service VA examination records.  The veteran received 
treatment for complaints of groin pain from mid to late 1985.  
The diagnoses included inguinal strain, sartorius muscle 
strain, and left abductor tear to the groin muscle.  The 
veteran did not report groin problems at his discharge 
examination in March 1995.  The musculoskeletal system was 
considered normal, clinically.  Further, there were no 
complaints registered or a diagnosis reported, regarding 
residuals of the groin muscle injury, at the initial post 
service VA examination conducted in August 1995.  The post 
service clinical records do not contain a diagnosis of a 
chronic disability affecting the groin muscle.

It must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
RO's September 1995 decision includes written statements of 
the veteran, as well, VA examination and treatment records.  

The veteran's written statements and testimony regarding his 
disorders does not add anything to his earlier statements.  
The veteran continues to assert that he has a chronic 
disorder involving the groin muscle(s).  They are in essence 
cumulative and redundant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that lay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The more recent medical records were not part of the record 
at the time of the September 1995 decision.  However, 
importantly, these records do not contain any medical 
diagnosis or opinion of a nexus between any current or 
claimed disorder and his military service.  Such evidence is 
not new and material evidence upon which the claim may be 
reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  Because 
there is no reasonable possibility that the new evidence will 
raise a reasonable possibility of substantiating the claim, 
it is not "new and material" within the meaning of 
38 C.F.R. § 3.156(a).

New and material evidence to reopen a claim for service 
connection for testicular pain

Service connection for left testicle pain was denied in an 
October 1998 rating decision, as the evidence regarding left 
testicular pain failed to show a disability for which service 
connection could be established.  The veteran was notified of 
this determination, and did not perfect a timely appeal to 
the decision.

Evidence of record at the time of the prior denial in October 
1998 included the veteran's service medical and post service 
VA examination records.  Service medical records show that 
the veteran complained of testicular pain on different 
occasions during service.  In September 1984, the diagnosis 
was epididymitis; in October 1984, the diagnoses were rule 
out epididymitis and rule out urethritis; in January 1993, 
the diagnosis was ? muscular/testes strain; and in April 
1994, he complained of right testicular pain but no diagnosis 
was offered.  There was no evidence of a chronic testicular 
disorder reported at his discharge examination or thereafter.  

Pertinent evidence associated with the claims file since the 
RO's October 1998 decision includes written statements of the 
veteran, as well as, VA examination and treatment records.  

Some of the medical records were not part of the record at 
the time of the October 1998 decision.  However, for the most 
part these records are unrelated to his testicular pain 
claim.  These records do not contain a diagnosis of a current 
testicular disorder or any medical opinion of a nexus between 
the claimed disorder and his military service.  In other 
words, this evidence does not address or contradict the 
reasoning offered in support of the earlier denial on the 
merits.  It has no bearing on the issue of service incurrence 
and, therefore, is not new and material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).  

The veteran has also submitted additional written statements 
concerning his claimed testicular disorder.  However, without 
supporting medical documentation and opinions, the veteran's 
statements by themselves, do not raise a reasonable 
possibility of substantiating the claim, they are not "new 
and material" within the meaning of 38 C.F.R. § 3.156(a).

New and material evidence to reopen a claim for a left hip 
disability

In September 2001, service connection was denied for a left 
hip disability.  It was held that that there was no evidence 
of an inservice injury to the left hip and there was no 
evidence of a then current separated left hip.  The veteran 
did not perfect a timely appeal to that determination, and it 
became final.  

Evidence of record at the time of the prior denial in 
September 2001 included the veteran's service medical 
records, as well as, post service VA examination and 
treatment records.  The service medical records do not show 
evidence of any complaints, findings or diagnoses concerning 
a left hip disability.  Post service treatment records show 
that the veteran began complaints of left hip pain in May 
1996, however no diagnosis was reported.  A VA X-ray in 
January 1997 was negative.  In January and February 1998, he 
was treated for trochanteric bursitis.  X-ray at that time 
revealed a hypertrophic osteophyte on the left hip.  

Pertinent evidence associated with the claims file since the 
RO's September 2001 decision includes written statements of 
the veteran, as well as, VA examination and treatment 
records.  

In regard to the veteran's statements, he doesn't add 
anything to his earlier statements.  The veteran continues to 
suggest that he has a left hip disability that had its onset 
during military service.  These statements are in essence 
cumulative and redundant.  

In regard to the additional medical records, for the most 
part they are unrelated to the veteran's left hip disability.  
VA outpatient records show that he continues to complain of 
left hip pain and receives treatment for trochanteric 
bursitis.  Importantly, these records do not contain any 
medical opinion of a nexus between the left hip disability 
and his military service.  As none of the evidence added to 
the record since the 2001 decision, is competent medical 
evidence reflecting that his left hip disability is related 
to service, the Board concludes that it does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection for a left hip disability.  


ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for the residuals 
of a groin injury, and the appeal is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for testicular 
pain, and the appeal is denied.

New and material evidence has not been received to warrant 
reopening the claim of service connection for a left hip 
disability, and the appeal is denied.

REMAND

The veteran claims that increased ratings are warranted for 
his back and left shoulder disabilities.  The record 
indicates that VA examinations were conducted on August 1, 
2002.  The examination reports are not included in the claims 
file.  These records should be obtained.  

Further, in regard to the left shoulder disability, the 
veteran has not undergone VA examination since 2002.  A new 
examination is required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).   

As referred to above, the veteran claims that he has a right 
shoulder disability secondary to his left shoulder 
disability.  VA examination and opinion would be helpful in 
the determination of the claim.

Moreover, he asserts that he has a right eye disability that 
had its onset during military service.  The veteran received 
medical care for the right eye on 3 different occasions 
during service.  The current VA examination records relate 
that he is a glaucoma suspect.  A VA examination is needed to 
determine his current right eye disorder, as well as, an 
opinion regarding the etiology of his right eye disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
right eye, right shoulder, lumbar spine, 
and left shoulder pathology to be 
gathered for review prior to entry of the 
opinion below.  These records should 
include the reports of the August 2002 VA 
examinations conducted at the Dorn VA 
Medical Center.  If records are 
identified that can not be obtained, 
attempts made to obtain the records 
should be documented in the claims 
folder.

2.  The RO/AMC should arrange for a VA 
examination to determine the extent of 
the veteran's left shoulder and lumbar 
spine disabilities.  Any indicated 
diagnostic study should be accomplished.  
The examiner should provide a 
comprehensive report.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) and stability testing.  The 
report should list all subjective 
complaints and objective findings in 
detail; particularly the examiner should 
address the extent of functional 
impairment attributable to any reported 
pain, fatigability, incoordination, or 
weakness.  The factors upon which the 
opinions are based must be set forth in 
detail.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

3.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his right shoulder 
disability.  The claims folder should be 
made available to a VA examiner for 
review.  The examiner should provide 
opinion as to whether the veteran's right 
shoulder disorder is at least as likely 
as not related to his military service 
(that is, a probability of 50 percent or 
better).  It should be indicated whether 
complaints in service may be the early 
symptoms of right shoulder pathology 
later diagnosed.  Or whether any 
currently diagnosed right shoulder 
disorder is caused or aggravated by the 
veteran's service connected left shoulder 
disability?  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  (By aggravated it is 
meant is the right shoulder disorder made 
permanently worse due to the left 
shoulder disorder-as opposed to an acute 
exacerbation or normal progress of a 
disorder.)  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.       

4.  The RO/AMC should schedule the 
veteran for the appropriate VA 
examination to determine the nature and 
etiology of any right eye disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  If a right eye 
disorder is diagnosed, the examiner 
should render an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
his right eye disorder(s) is related to 
disease or injury, during the veteran's 
active military service?  If this cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.  The 
examiner should also comment on the 
significance of the inservice right eye 
treatment.  The rationale for any opinion 
expressed should be included.  

5.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


